Exhibit 10.1

 

SYKES ENTERPRISES, INCORPORATED

DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

AS OF

JANUARY 1, 2018



--------------------------------------------------------------------------------

SYKES ENTERPRISES, INCORPORATED

DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

AS OF

JANUARY 1, 2018

Table of Contents

 

Article

   Title      Page    

ARTICLE I

  

Purpose

     I-1  

ARTICLE II

  

Definitions

     II-1  

ARTICLE III

  

Administration

     III-1  

ARTICLE IV

  

Eligibility and Participation

     IV-1  

ARTICLE V

   Deferral Elections, In-Service Benefit Elections and Matching Contributions
     V-1  

ARTICLE VI

  

Participant Accounts and Investment of Deferred Amounts

     VI-1  

ARTICLE VII

  

Plan Benefits, Vesting and Distributions

     VII-1  

ARTICLE VIII

  

Amendment and Termination

     VIII-1  

ARTICLE IX

  

Miscellaneous

     IX-1  



--------------------------------------------------------------------------------

SYKES ENTERPRISES, INCORPORATED

DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

AS OF

JANUARY 1, 2018

ARTICLE I

Purpose

    Sykes Enterprises, Incorporated (“SYKES”) previously established the Sykes
Enterprises, Incorporated Deferred Compensation Plan (the “Plan”) effective as
of December 17, 1998, to retain and reward a select group of management or
highly compensated employees of SYKES. The Plan is an unfunded plan established
and maintained for the primary purpose of providing certain key employees who
contribute, or who are expected to contribute, substantially to the success of
SYKES with the opportunity to defer the receipt of compensation. The Plan has
previously been amended over the years. SYKES has determined that it is in the
best interest of the Participants to amend and restate the Plan effective as of
January 1, 2018. The Plan is intended to comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”) and shall be operated and interpreted
consistent with that intent.

 

I-1



--------------------------------------------------------------------------------

ARTICLE II

Definitions

Whenever used hereinafter, the following terms shall have the meaning set forth
below:

(a)      “Account” or “Accounts” shall mean a Participant’s Deferred
Compensation Account and/or Matching Contribution Account. These Accounts are
bookkeeping accounts that represent a Participant’s hypothetical interest with
respect to the amounts credited to such Accounts in accordance with Article VI.

(b)      “Affiliate” shall mean, with respect to SYKES, any corporation other
than SYKES that is a member of a controlled group of corporations, within the
meaning of Section 414(b) of the Code, of which SYKES is a member; and all other
trades or businesses (whether or not incorporated) under common control, within
the meaning of Section 414(c) of the Code, with SYKES. Notwithstanding the
foregoing, solely for purposes of paragraph (t) of this Article II, references
to an 80% ownership requirement under Sections 414(b) and 414(c) are replaced
with a 50% ownership.

(c)      “Beneficiary” shall mean a natural person, estate, or trust designated
by a Participant to receive payments to which a beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (1) the
Participant has failed to properly designate a Beneficiary, or (2) all
designated Beneficiaries have predeceased the Participant. A Participant shall
designate a Beneficiary on a form (written or electronic) prescribed by and
filed with the Plan Administrator, and may be changed at any time by filing a
new form (written or electronic) with the Plan Administrator. In the event of
any dispute as to the entitlement of any Beneficiary, the Plan Administrator’s
determination shall be final, and the Plan Administrator may withhold any
payment until such dispute has been resolved.

(d)      “Board” or “Board of Directors” shall mean the board of directors of
Sykes Enterprises, Incorporated.

(e)      “Cause” shall mean, for the purposes of this Plan, any of the
following: (1) Participant engages in conduct which has caused or is reasonably
likely to cause demonstrable and serious injury to SYKES; (2) Participant is
convicted of a felony as evidenced by a binding and final judgment, order, or
decree of a court of competent jurisdiction; (3) Participant’s neglect of his
duties hereunder or the Participant’s refusal to perform his duties or
responsibilities hereunder as determined by SYKES’ Board of Directors in good
faith; (4) Participant’s chronic absenteeism; (5) Participant’s use of illegal
drugs; (6) Participant’s insobriety while performing his or her duties; or
(7) any act of dishonesty, embezzlement or falsification of reports, records, or
information submitted by the Participant to SYKES. Notwithstanding the
foregoing, to the extent the Participant is terminated for Cause under the terms
of any employment agreement between the Participant and SYKES, such Participant
shall also be deemed to be terminated for Cause for purposes of this Plan.

 

II-1



--------------------------------------------------------------------------------

(f)      “Change in Control” shall mean the occurrence of any one (1) or more of
the following events:

(1)      A change in the effective control of SYKES, which occurs only on either
of the following dates:

  (A)      The date any Person or more than one Person acting as a group (other
than SYKES or any corporation owned, directly or indirectly, by the stockholders
of SYKES in substantially the same proportions as their ownership of stock of
SYKES, and any trustee or other fiduciary holding securities under an employee
benefit plan of SYKES or such proportionately owned corporation), acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such Person or Persons) ownership of stock of SYKES
representing thirty percent (30%) or more of the total voting power of the stock
of SYKES; or

  (B)      The date a majority of the members of the Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election;

provided that, in any event, the transaction must constitute a change in the
effective control of SYKES within the meaning of Section 409A(a)(2)(A)(v) of the
Code and Treasury Regulations Section 1.409A-3(i)(5)(vi).

(2)      The date any Person or more than one Person acting as a group acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by such Person or Persons) all or substantially all of
SYKES; assets; provided that the transaction must constitute a change in the
ownership of a substantial portion of the assets of SYKES within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Treasury Regulations
Section 1.409A-3(i)(5)(vii).

(g)      “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time, or any successor statute. Reference to a specific
section of the Code shall include a reference to any successor provision.

(h)      “Commissions” shall mean the payment earned under the Sykes
Enterprises, Incorporated Sales Commission Plan and the Sykes SPIFF Plan for
North America Account Managers.

(i)       “Compensation” shall mean a Participant’s base salary. Compensation
shall not include any compensation that has been previously deferred under this
Plan or any other arrangement subject to Section 409A of the Code.

 

II-2



--------------------------------------------------------------------------------

(j)      “Deferred Compensation Account” shall mean an Account established in
accordance with paragraph (a)(1) of Article VI to record amounts that are
deferred at the election of a Participant in accordance with paragraph (a) of
Article V.

(k)      “Effective Date” shall mean, for purposes of this amendment and
restatement, January 1, 2018. The Plan was originally effective as of
December 17, 1998.

(l)      “In-Service Benefit” shall mean an in-service distribution elected by
the Participant pursuant to paragraph (c)(2) of Article VII.

(m)      “Matching Contribution Account” shall mean an Account established in
accordance with paragraph (a)(2) of Article VI to record any matching
contribution amounts made on behalf of a Participant.

(n)      “Participant” shall mean any employee of SYKES or an Affiliate who is
covered by this Plan as provided in Article IV.

(o)      “Person” shall have the meaning ascribed to such term in the Code and
Treasury Regulations.

(p)      “Performance Based Compensation” shall mean compensation or a bonus
where the amount of, or entitlement to, such compensation or bonus is contingent
on the satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months.
Organizational or individual performance criteria are considered pre-established
if established in writing by not later than 90 days after the commencement of
the period of service to which the criteria relate, provided that the outcome is
substantially uncertain at the time the criteria are established. The
determination of whether compensation or a bonus qualifies as “Performance-Based
Compensation” will be made in accordance with Treasury Regulations
Section 1.409A-1(e) and subsequent guidance.

(q)      “Plan” shall mean the Sykes Enterprises, Incorporated Deferred
Compensation Plan as it may be amended from time to time.

(r)      “Plan Administrator” shall mean the Compensation Committee of the
Board. In the event that no such committee has been appointed or no longer
exists, the Plan Administrator shall mean SYKES.

(s)      “Plan Year” shall mean the 12-month period ending on December 31.

(t)      “Separation from Service” shall mean the Participant has a termination
of employment with SYKES, and/or any Affiliates.

(1)      A termination of employment will occur as of the date that both the
Participant and SYKES reasonably anticipate, based on all of the facts and
circumstances, that either (1) no services will be performed by the Participant
for SYKES, or an Affiliate, after such date, whether as an employee or as an

 

II-3



--------------------------------------------------------------------------------

independent contractor, or (2) the level of bona fide services that the
Participant will perform for SYKES, or an Affiliate, after such date, whether as
an employee or as an independent contractor, will be permanently reduced to less
than twenty percent (20%) of the average level of bona fide services the
Participant performed over the immediately preceding thirty-six (36) month
period (or, if less, the Participant’s full period of service to SYKES, or an
Affiliate).

(2)      If a Participant is on a “bona fide leave of absence” (as defined
below) from SYKES, or any Affiliate, the Participant’s employment will be
considered terminated, even though the Participant is reasonably expected to
return to perform services for SYKES, or any Affiliate (at a level such that the
Participant’s employment is not terminated pursuant to subsection (1) above), on
the later of: (A) the first date immediately following the end of the “six
(6) month period” (as defined below), or (B) the date the Participant’s right to
reemployment under applicable law or contract, if any, expires. A “bona fide
leave of absence” is a leave of absence, including military leave or sick leave,
in which there is a reasonable expectation that the Participant will return to
perform service for SYKES, or any Affiliates. The “six (6) month period” is the
period that begins on the date the leave of absence commences and ends on the
date that is six (6) months thereafter. Notwithstanding, if the leave of absence
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the employee to be
unable to perform the duties of his position of employment or any substantially
similar position of employment, a twenty-nine (29) month period of absence shall
be substituted for such six (6) month period of absence.

(3)      The foregoing definition is intended to meet the requirements for a
“Separation from Service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code, and shall be interpreted, construed, administered and applied consistently
therewith.

(u)      “SYKES” shall mean Sykes Enterprises, Incorporated and its successors.

(v)      “Total and Permanent Disability” shall mean (1) the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, or (2) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Participant’s
employer.

(w)      “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s dependent (as defined in Section 152 of
the Code, without regard to Section 152(b)(1), (b)(2), and (d)(1)(B) of the
Code), or a Beneficiary; loss of

 

II-4



--------------------------------------------------------------------------------

the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The need to pay for the funeral expenses of a spouse, a
Beneficiary, or a dependent (as defined in Code Section 152, without regard to
Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) may also constitute an
unforeseeable emergency. The purchase of a home and payment of college tuition
are not examples of unforeseeable emergencies. A determination of whether a
Participant has had an Unforeseeable Emergency will be decided by the Plan
Administrator or its delegate.

(x)      “Valuation Date” shall mean each day that the New York Stock Exchange
and the Plan’s recordkeeper are open for business.

(y)      “Year of Participation” shall mean each twelve (12) month period in
which the Participant is eligible to participate in this Plan. For this purpose,
the 12-month period begins on the date that the Participant enters (or is
eligible to enter) the Plan. Years of Participation shall also include the
following:

(1)      Periods for which the Participant was eligible to participate in the
nonqualified deferred compensation plan maintained by ICT Group Inc., as well as
the period beginning January 1, 2010 and ending December 31, 2010 during which
the Participant was employed; provided that the Participant was employed with
ICT Group Inc. on February 2, 2010, the date ICT Group Inc. was acquired by
SYKES.

(2)      Effective as of January 1, 2013, Years of Participation shall include a
Participant’s service (each continuous 12-month period of service) that the
Participant was employed with Alpine Access, Inc. in a position of Director or
above, provided, that such Participant was employed with Alpine Access, Inc. in
such position on the date immediately preceding August 20, 2012, the date Alpine
Access, Inc. was acquired by SYKES or its Affiliate, and continued in such
position or higher position following such date.

(3)      Effective July 1, 2014 Years of Participation shall include all years
of service (each continuous 12-month period of service) that the employee worked
outside of the United States in a position that is the equivalent of a Director
or above in the United States, as determined by the Plan Administrator.

(4)      Effective as of January 1, 2018, Years of Participation shall include a
Participant’s service (each continuous 12-month period of service) that the
Participant was employed with Clear Link Holdings, LLC (or a subsidiary) in a
position of Director or above, provided that such Participant was employed at
Clear Link Holdings, LLC (or a subsidiary) in such position on the date
immediately preceding April 1, 2016, the date Clear Link Holdings, LLC (and its
subsidiaries) was acquired by SYKES (or its Affiliate) and continued in such
position or a higher position following such date.

 

II-5



--------------------------------------------------------------------------------

ARTICLE III

Administration

(a)      Plan Administrator.

(1)      The Plan Administrator shall have complete control and discretion to
manage the operation and administration of the Plan. Not in limitation, but in
amplification of the foregoing, the Plan Administrator shall have the following
powers:

(A)      To determine all questions relating to the continued eligibility of
employees to participate or continue to participate;

(B)      To maintain all records and books of account necessary for the
administration of the Plan;

(C)      To interpret the provisions of the Plan and to make and to publish such
interpretive or procedural rules as are not inconsistent with the Plan and
applicable law;

(D)      To compute, certify and arrange for the payment of benefits to which
any Participant or Beneficiary is entitled;

(E)      To process claims for benefits under the Plan by Participants or
Beneficiaries;

(F)      To engage consultants and professionals to assist the Plan
Administrator in carrying out its duties under this Plan; and

(G)      To develop and maintain such instruments as may be deemed necessary
from time to time by the Plan Administrator to facilitate payment of benefits
under the Plan.

(2)      The Plan Administrator may designate a committee or individual to
assist the Plan Administrator in the administration of the Plan and perform the
duties required of the Plan Administrator hereunder.

(b)      Plan Administrator’s Authority. The Plan Administrator may consult with
SYKES’ officers, legal and financial advisers to SYKES and others, but
nevertheless the Plan Administrator shall have the full authority and discretion
to act, and the Plan Administrator’s actions shall be final and conclusive on
all parties.

(c)      Claims and Appeal Procedure for Denial of Benefits. The Participant or
a Beneficiary (“Claimant”) may file with the Plan Administrator a written claim
for benefits if the Participant or Beneficiary determines the distribution
procedures of the Plan have not provided the Claimant with his or her proper
interest in the Plan. The Plan Administrator must render a decision on the claim
within a reasonable period of

 

III-1



--------------------------------------------------------------------------------

time of the Claimant’s written claim for benefits. The Plan Administrator must
provide adequate notice in writing to the Claimant whose claim for benefits
under the Plan the Plan Administrator has denied. Notice must be provided to the
Claimant within a reasonable period of time, but not later than 90 days (45 days
in the case of a claim for disability benefits) after the receipt of a claim. If
the Plan Administrator determines the additional time is needed, written notice
will be forwarded to the Participant prior to the expiration of the 90-day
period (45 days in the case of a claim for disability benefits). The extension
will not exceed 90 days (30 days in the case of a claim for disability benefits)
from the end of the initial period. The Plan Administrator’s notice to the
Claimant must set forth:

(1)      The specific reason for the denial;

(2)      Specific references to pertinent Plan provisions on which the Plan
Administrator based its denial;

(3)      A description of any additional material and information needed for the
Claimant to perfect the claim and an explanation of why the material or
information is needed; and

(4)      Appropriate information as to the steps to be taken if the Claimant
wants to submit the claim for review; and

(5)      In the case of disability benefits, where disability is determined by a
physician appointed by the Plan Administrator, the specific basis for the
determination of the physician.

(6)      Effective for disability benefit claims filed on or after January 1,
2018 where disability is determined by a physician appointed by the Plan
Administrator, in addition to those items above, as applicable:

(A)      A discussion of the decision, including an explanation of the basis for
disagreeing with or not following (i) the views presented by the Claimant to the
Plan of health care professionals treating the Claimant and vocational
professionals who evaluated the Claimant; (ii) the views of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with a Claimant’s adverse benefit determination, without regard to whether the
advice was relied upon in making the benefit determination; and (iii) a
disability determination regarding the Claimant presented by the Claimant to the
Plan made by the Social Security Administration;

(B)      If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request;

 

III-2



--------------------------------------------------------------------------------

(C)      Either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the plan do not exist; and

(D)      A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (as determined by reference to 29 CFR
§2560.503-1(m)(8)) to the Claimant’s claim for benefits.

To the extent required by 29 CFR §2560.503-1, the Plan Administrator shall
provide the notifications required under this subsection (c) as applicable, in a
culturally and linguistically appropriate manner (as described under 29 CFR
§2560.503-1(o)).

Any appeal the Claimant wishes to make of an adverse determination must be made
in writing to the Plan Administrator within sixty (60) days (or 180 days in the
case of a claim for disability benefits where the disability is determined by a
physician chosen by the Plan Administrator) after receipt of the Plan
Administrator’s notice of denial of benefits. The Plan Administrator’s notice
must further advise the Claimant that the failure to appeal the action to the
Plan Administrator in writing will render the Plan Administrator’s determination
final, binding and conclusive. The Plan Administrator’s notice of denial of
benefits must identify the name and address of the Plan Administrator to whom
the Claimant may forward the appeal.

If the Claimant should appeal to the Plan Administrator, the Claimant or the
Claimant’s duly authorized representative, must submit, in writing, whatever
issues and comments the Claimant or the Claimant’s duly authorized
representative, believes are pertinent. The Claimant, or the Claimant’s duly
authorized representative, may review pertinent Plan documents free of charge.
The Plan Administrator will re-examine all facts related to the appeal and make
a final determination as to whether the denial of benefits is justified under
the circumstances. The Plan Administrator must advise the Claimant of its
decision within 60 days following (45 days in the case of a claim for disability
benefits) the Claimant’s written request for review. If the Plan Administrator
determines the additional time is needed, written notice will be forwarded to
the Participant prior to the expiration of the 60-day period. The extension will
not exceed 60 days (45 days in the case of a claim for disability benefits) from
the end of the initial period.

Notwithstanding anything herein to the contrary, where disability is determined
by a physician appointed by the Plan Administrator, before the Plan
Administrator may issue an adverse benefit determination on appeal of a
disability benefit claim, as applicable:

(1)      The Plan Administrator shall provide the Claimant, free of charge, with
any new or additional evidence considered, relied upon, or generated by the

 

III-3



--------------------------------------------------------------------------------

plan, insurer, or other person making the benefit determination (or at the
direction of the Plan Administrator, insurer, or such other person) in
connection with the claim. Such evidence shall be provided as soon as possible
and sufficiently in advance of the date on which the notice of adverse benefit
determination on appeal is required to be provided to give the Claimant a
reasonable opportunity to respond prior to that date; and

(2)      If the benefit determination is based on a new or additional rationale,
the Plan Administrator shall provide the Claimant, free of charge, with the
rationale. The rational must be provided as soon as possible and in advance of
the date on which the notice of adverse benefit determination on appeal is
required to be provided to give the Claimant a reasonable opportunity to respond
prior to that date.

 

III-4



--------------------------------------------------------------------------------

ARTICLE IV

Eligibility and Participation

(a)      Eligibility. The Plan has been established solely for the purpose of
providing benefits to a select group of key management and highly compensated
employees eligible to participate in the Plan. The Plan Administrator shall have
the sole and exclusive discretion to establish the criteria and to determine
those eligible to participate from among (1) the officers of SYKES who hold the
offices currently designated by the titles of Director, Senior Director,
Executive Director, Vice President, Global Vice President, Senior Vice
President, Executive Vice President, Chief Executive Officer and President and
(2) those employees that are expected to receive an annualized base salary that
exceeds the compensation level of a highly compensated employee as defined under
Section 414(q) of the Code. Employees that are determined to meet the criteria
established by the Plan Administrator shall be eligible to begin participation
in the Plan as of the next January 1 or July 1 designated by the Plan
Administrator. Eligibility determinations shall be made by the Plan
Administrator in June and December of each Plan Year.

(b)      Participation. An employee shall become a Participant upon receiving
notification from the Plan Administrator prior to the date the employee is
eligible to commence participation in the Plan and the timely filing of
elections pursuant to Article V.

(c)      Duration. A Participant shall be eligible to participate in the Plan
subject to the terms of the Plan, for as long as such Participant remains an
eligible employee. A Participant who is no longer an eligible employee as
determined by the Plan Administrator may not defer Compensation under the Plan
beyond the Plan Year in which he becomes ineligible, but may otherwise exercise
all of the rights of a Participant under the Plan with respect to such
Participant’s Account(s). An individual shall cease being a Participant in the
Plan when all benefits under the Plan to which he is entitled have been
distributed from the Plan.

 

IV-1



--------------------------------------------------------------------------------

ARTICLE V

Deferral Elections, In-Service Benefit Elections and Matching Contributions

(a)      Deferral Procedures.

(1)      For each Plan Year, a Participant may elect to defer a specific
percentage (between 1% and 80%) of Compensation, Commissions or Performance
Based Compensation earned by the Participant during such Plan Year as may be
permitted by the Plan Administrator in its discretion. Any deferral election
(written or electronic) permitted under this paragraph (a) shall be made in
accordance with procedures established by the Plan Administrator.

(2)      (A)      Except as provided in (B) below, any election to defer
Compensation, Commissions or Performance Based Compensation must be provided to
the Plan Administrator prior to the January 1 of the calendar year in which the
Compensation, Commissions and/or Performance Based Compensation is earned.

  (B)      An employee who is initially eligible to participate in the Plan
during the period that begins on January 1 and ends on June 30 of any Plan Year,
may make an election to defer Compensation received for the remainder of the
Plan Year provided that such election must be made within the 30-day period
following the employee’s meeting the eligibility requirements to participate in
the Plan and prior to July 1 of the Plan Year. Such mid-year election will not
take effect until July 1 of that Plan Year. Any elections by such employee to
defer Commissions and/or Performance Based Compensation will not be effective
until the next January 1.

(3)      A Participant’s deferral election made in accordance with paragraph
(a)(1) or (a)(2) above, shall continue to apply to amounts earned in subsequent
Plan Years, unless such election is modified by the Participant. Any
modification (with the exception of a revocation in accordance with paragraph
(4)(A) below) shall be effective with respect to amounts earned in the next Plan
Year. Any such modification must be made in accordance with the procedures
established by the Plan Administrator.

(4)      (A)      A Participant’s election to defer Compensation, Commissions
and/or Performance Based Compensation earned during a Plan Year shall be
irrevocable once such Plan Year has begun, provided, however, that the
Participant may cancel a deferral election during the Plan Year (i) if necessary
to receive a hardship distribution from a qualified cash or deferred arrangement
pursuant to Treasury Regulation Section 1.401(k)-1(d)(3) or (ii) if an
Unforeseeable Emergency occurs.

 

V-1



--------------------------------------------------------------------------------

(B)      A Participant who revokes a deferral election pursuant to this
subparagraph (a)(4) shall be eligible to make a new deferral election pursuant
to the provisions of subparagraph (a)(2) above effective as of the January 1
that next follows the effective date of the revocation of the deferral election
under subparagraph (a)(4)(A) above.

(b)      Matching Contributions.

(1)      SYKES will match a portion of the amounts deferred under paragraph
(a) above. The matching contribution will be an amount equal to 50% of the
amount deferred by the Participant. The matching contribution will be calculated
at the end of each calendar quarter taking into account only those amounts
credited to the Participant’s Deferral Compensation Account. Notwithstanding,
the matching contribution may not exceed the applicable annual maximum matching
contribution amount set forth below based on the Participant’s title as of the
end of the quarter for which the contribution is made.

 

Titles    Maximum Matching
Contribution President, Chief Executive Officer and Executive Vice President   
$12,000 Senior Vice President, Global Vice President and Vice President   
$  7,500 All other titles    $  5,000

(2)      The total amount of the matching contribution made to this Plan will be
made in the form of SYKES common stock, valued as of the Valuation Date for
which the matching contribution is applicable, based on the closing price of a
share of SYKES common stock as of such date as reported by the securities market
on which SYKES common stock is sold (or if such date is not a trading date, the
closing price as of the next preceding trading date). If there is more than one
securities market on which SYKES common stock is traded, the Plan Administrator
shall determine the appropriate market for determining the common stock’s value
for this purpose. If SYKES common stock is not traded on a securities market,
the stock’s value will be determined by the Plan Administrator in good faith. To
the extent that dividends are paid on SYKES common stock shares that have been
credited to a Participant’s Matching Contribution Account under the Plan, such
dividend payments will be reinvested under the Plan as of the ex-dividend date.

 

V-2



--------------------------------------------------------------------------------

ARTICLE VI

Participant Accounts and Investment of Deferred Amounts

(a)      In General.

(1)      Except as provided in (2) below, Compensation, Commissions and/or
Performance Based Compensation deferred pursuant to Article V of this Plan shall
be recorded by the Plan Administrator in a Deferred Compensation Account. The
Deferred Compensation Account shall be credited at least monthly with all
amounts that have been deferred by the Participant during the Plan Year pursuant
to Article V, and such Account shall be charged from time to time with all
amounts that are distributed to the Participant.

(2)      Matching contributions credited to a Participant pursuant to this Plan
shall be recorded by the Plan Administrator in a Matching Contribution Account.
The Matching Contribution Account shall be credited with all amounts that have
been contributed by SYKES during the Plan Year pursuant to Article V, and such
Account shall be charged from time to time with all amounts that are distributed
to the Participant.

(3)      All amounts that are credited to a Participant’s Account shall be
credited solely for purposes of accounting and computation. A Participant shall
not have any interest in or right to such Accounts at any time. In the event
that the Participant has made elections with respect to timing and/or the form
of benefits for amounts contributed to an Account, subaccounts shall be
established for accounting purposes as necessary to track such elections.

(b)      Subject to Claims. The Plan constitutes an unsecured promise by SYKES
to pay benefits in the future. Participants shall have the status of general
unsecured creditors of SYKES. The Plan is unfunded for Federal tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974.
All amounts credited to a Participant’s Account will remain the general assets
of SYKES and shall remain subject to the claims of SYKES’ creditors until such
amounts are distributed to the Participants.

(c)      Crediting of Interest.

(1)      In selecting investment vehicles, the Plan Administrator may engage an
investment consultant, and may delegate to such consultant authority to
recommend investment choices be made available for investment within the Plan.

(2)      Participants may request that the Administrator allocate amounts
credited to the Participant’s Deferred Compensation Account among investment
vehicles selected by the Administrator on a daily basis; and may request
reallocation of amounts already deferred and earnings attributable thereto on
the same basis. A Participant’s Deferred Compensation Account shall be credited
at

 

VI-1



--------------------------------------------------------------------------------

least annually with interest equal to the aggregate/weighted average return on
the investment options/indices selected by the Participant, less expenses.

(3)      Amounts credited to the Deferred Compensation Account of a Participant
shall be invested and reinvested in mutual funds, stocks, bonds, securities or
any other assets that may be selected by the Plan Administrator in its
discretion.

(4)      The Participant assumes all risk in connection with any decrease in
value of the funds which are invested and which continue to be invested in
accordance with the provisions of this Plan.

(d)      Valuation; Annual Statement. The value of a Participant’s Account shall
be determined by the Plan Administrator and the Plan Administrator may establish
such accounting procedures as are necessary to account for the Participant’s
interest in the Plan. Each Participant’s Account shall be valued as of the last
day of each Plan Year or more frequently as determined by the Plan
Administrator. The Plan Administrator shall furnish each Participant with an
annual statement of his or her Accounts.

(e)      Establishment of Trust.

(1)      SYKES may establish one or more trusts substantially in conformance
with the terms of the model trust described in Revenue Procedure 92-64 to assist
in meeting its obligations to Participants under this Plan. Except as provided
in paragraph (b) above and the terms of the trust agreement, any such trust or
trusts shall be established in such manner as to permit the use of assets
transferred to the trust and the earnings thereon to be used by the trustee
solely to satisfy the liability of SYKES in accordance with the Plan.

(2)      SYKES, in its sole discretion, and from time to time, may make
contributions to the trust. Unless otherwise paid by SYKES, all benefits under
the Plan and expenses chargeable to the Plan shall be paid from the trust.

(3)      The powers, duties and responsibilities of the trustee shall be as set
forth in the trust agreement and nothing contained in the Plan, either expressly
or by implication, shall impose any additional powers, duties or
responsibilities upon the trustee.

 

VI-2



--------------------------------------------------------------------------------

ARTICLE VII

Plan Benefits, Vesting and Distributions

(a)      Plan Benefits. Subject to the remaining provisions of this Article
(including the forfeiture provisions set forth in paragraph (f) of this
Article), a Participant (or his Beneficiary) shall be entitled to a benefit from
the Plan.

(1)      A Participant that incurs a Separation from Service will be entitled to
a benefit equal to the vested balance of his Accounts on the date distribution
commences.

(2)      A Participant that incurs a Total and Permanent Disability while
employed by SYKES will be immediately vested and entitled to a benefit equal to
the balance in his Accounts on the date distribution commences.

(3)    A Participant that dies while employed by SYKES will be immediately
vested and entitled to an amount equal to the balance in his Accounts.

(4)    In the event of a Change in Control, the Participant will be immediately
vested and will be entitled to a benefit equal to the balance in his Accounts.
Further, SYKES will increase the amount of the benefit by an amount sufficient
to offset the income tax obligation created by the distribution of benefits.

(5)    If a Participant has elected to receive an In-Service Benefit, the
In-Service Benefit will be distributed as set forth in the provisions of
paragraph (c)(2) below.

(b)      Vesting of Amounts Credited to Participant Accounts.

(1)    A Participant shall be at all times fully vested in the amounts credited
to the Participant’s Deferred Compensation Account.

(2)    Amounts credited to a Participant’s Matching Contribution Account shall
vest according to the following schedule:

 

Number of

Years of Participation

   Vested Percentage

Less than 3 Years of Participation

   0%

3 years, but less than 5 years

   33%

5 years, but less than 7 years

   67%

7 years or more

   100%

 

VII-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Participant shall become fully vested in
amounts credited to the Matching Contribution Account upon any of the following
events provided that the Participant is employed by SYKES when the event occurs:

(A)      a Change in Control;

(B)      the Participant’s death; or

(C)      the Participant incurs a Total and Permanent Disability.

(3)       A Participant shall also become fully vested upon a Separation from
Service (that is not an involuntary termination for Cause) after attainment of
age 65.

(4)       Upon a Participant’s Separation from Service with SYKES, prior to
becoming fully vested, the nonvested interest in such Participant’s Accounts, if
any, shall be forfeited. Such amount may be forfeited to SYKES or, if
applicable, a trust established pursuant to Article VI.

(c)      Timing and Form of Benefit Payments.

(1)    Separation from Service Benefit Distribution.

(A)      In the event of a Separation from Service, payment of the Participant’s
Benefit shall commence on the first day of the seventh month following
Separation from Service. For example, if the Participant incurs a Separation
from Service on September 3, 2015, payment will be made on April 1, 2016.

(B)      SYKES common stock held in the Matching Contribution Account will be
distributed in kind provided, however, the fractional shares shall be liquidated
and distributed in cash.

(C)      For amounts deferred or credited to the Participant’s Account for Plan
Years beginning on or after January 1, 2018, a Participant may elect to have all
or a portion of the Separation from Service benefit paid in one or more of the
following forms of payment:

(i)       a lump sum, or

(ii)      annual installments over a term certain as elected by the Participant
not to exceed 15 years.

(D)      For amounts deferred or credited to the Participant’s Account for Plan
Years beginning on or after January 1, 2016, a Participant may elect to have all
or a portion of the Separation from Service benefit paid in one or more of the
following forms of payment with respect to benefits to be paid as a result of
the Participant’s Separation from Service:

 

VII-2



--------------------------------------------------------------------------------

(i)     a lump sum, or

(ii)    annual installments over a term certain as elected by the Participant of
either 5 or 10 years.

(E)      For amounts deferred for Plan Years ending prior to January 1, 2016, a
Separation from Service benefit shall be paid in the form of a lump sum unless
the Participant makes a subsequent election to apply one of the optional forms
of payment described in subparagraph (c)(1)(C) above, to all or a portion of
such amounts, in accordance with paragraph (I) below.

(F)      An election as to the form of the Separation from Service benefit shall
apply to deferrals and amounts credited in subsequent years until modified or
changed. Any modification will become effective with respect to amounts deferred
and/or credited beginning as of the next January 1.

(G)      If a Participant elects installment payments, payments shall commence
in accordance with paragraph (c)(1)(A) of this Article and the annual
installments shall be paid on each anniversary thereafter. The amount of each
installment payment shall be determined by dividing (i) by (ii), where
(i) equals the Account balance as of the valuation date and (ii) equals the
remaining number of installment payments. For purposes of Section 409A of the
Code, installment payments will be treated as a single form of payment.

(H)      If a Participant fails to make an election as to the form of benefit
payment, the Participant’s benefit shall be paid in the form of a lump sum,
unless the Participant makes an affirmative election for a subsequent Plan Year.

(I)      Any election or deemed election as to the form of benefit is generally
irrevocable unless (i) the change does not take effect until at least 12 months
after the date on which the election is made, (ii) the change is made at least
12 months prior to the date the payment is scheduled to commence, and
(iii) payment is deferred for a period of not less than 5 years from the date
payment would otherwise have been made (unless payment is being made for
disability or death) and such request is permitted under Section 409A of the
Code.

(2)    In-Service Benefit Distribution.

(A)      A Participant may elect to receive all or a portion of the amounts
elected to be deferred under paragraph (a) of Article V as an In-Service Benefit
to be paid as of January 31st of a specified year, provided that the year
specified is not earlier than the third Plan Year following the Plan Year for
which the In-Service Benefit is first elected. For example, if

 

VII-3



--------------------------------------------------------------------------------

an In-Service Benefit is first elected with respect to amounts deferred for the
2018 Plan Year, the date of the In-Service Benefit distribution cannot be before
January 31, 2021. Any In-Service Benefit of amounts deferred in accordance with
Section 2.02, shall be paid on January 31st (or as soon as administratively
possible following that date) of the year selected by the Participant.

(B)      Such In-Service Benefit election shall continue to apply to deferrals
made in subsequent years until modified or changed, provided, however, that such
election shall lapse with respect to amounts deferred for the year in which the
In-Service Benefit is to be paid. If the In-Service Benefit election lapses, the
Participant will be deemed to have elected to receive such deferred amounts in
accordance with the Participant’s most recent Separation from Service election
(or deemed election) under the Plan made in accordance with the provisions of
paragraph (c)(1) of this Article VII that is in effect as of the first day of
the Plan Year for which the In-Service Benefit election lapses. Any modification
or change to the In-Service Benefit election will be effective for amounts
deferred in the next Plan Year unless a change is made in accordance with
paragraph (F) below.

(C)      In-Service Benefits elected prior to January 1, 2018 will be paid in a
lump sum.

(D)      If a Participant elects an In-Service Benefit with respect to amounts
deferred on or after January 1, 2018, the Participant will be able to elect to
receive the In-Service Benefit as a (1) lump sum, or (2) annual installments
over a term certain of up to 5 years. The annual installment will commence on
the January 31, of the elected year and each anniversary thereafter. Such
payments will be treated as a single payment. If a Participant fails to make an
election, the In-Service Benefit will be paid as a lump sum.

(E)      If a Participant becomes entitled to a distribution under the Plan
prior to the In-Service Benefit distribution date, a benefit will be paid out in
accordance with this Article VII, provided that in the event of the
Participant’s Separation from Service prior to his In-Service Benefit
distribution date, the Participant will receive such benefit as a Separation
from Service benefit in accordance with his Separation from Service distribution
election filed under the provisions of Article VII.

(F)      The timing and form of the payment with respect to an In-Service
Benefit is generally irrevocable unless the Participant requests a change and
(i) the change does not take effect until at least 12 months after the date on
which the election is made, (ii) the change is made at least 12 months prior to
the date the payment is scheduled to commence, and (iii) payment is deferred for
a period of not less than 5 years from the date payment would otherwise have
been made (unless payment is being

 

VII-4



--------------------------------------------------------------------------------

made for disability or death), and such request is permitted under Section 409A
of the Code.

(3)    Death Benefit.

(A)      In the event of death of the Participant while still an employee, the
balance in the Participant’s Deferred Compensation Account and any shares of
SYKES common stock in the Matching Contribution Account will be distributed to
the Participant’s named Beneficiary on the first day of the second month
following the Participant’s death in a single lump sum payment.

(B)      If a Participant dies after Separation from Service with the Employer,
benefits will be paid (or continue to be paid) to the Participant’s Beneficiary
in accordance with the Participant’s election (or deemed election) as to the
timing and form of payment.

(4)    Disability Benefits.

(A)      In the event of the Participant’s Disability while still an employee as
defined herein, the balance of the Participant’s Deferred Compensation Account
and the shares of SYKES common stock held in the Matching Contribution Account
will be distributed to the Participant on the first day of the second month
following the Participant’s Disability in a single lump sum payment.

(B)      In the event of the Participant’s Disability after Separation from
Service with the Employer, benefits will be paid (or continue to be paid) in
accordance with the Participant’s election (or deemed election) as to the timing
and form of payment.

(5)    Change in Control. In the event of a Change in Control, the balance in
the Participant’s Deferred Compensation Account and the shares of SYKES common
stock held in the Matching Contribution Account will be distributed to the
Participant on the first day of the seventh month following the Change of
Control. Notwithstanding anything to the contrary, in the event of a
distribution of benefits as a result of a Change in Control, SYKES will increase
the benefit by an amount sufficient to offset the income tax obligations created
by the distribution of benefits.

(d)      Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to SYKES to receive payment
of all or any portion of the vested balance in the Participant’s Accounts.
Whether a Participant or Beneficiary is faced with an Unforeseeable Emergency
permitting an emergency payment shall be determined by SYKES based on the
relevant facts and circumstances of each case, but, in any case, a distribution
on account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s

 

VII-5



--------------------------------------------------------------------------------

assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under this Plan. If an
emergency payment is approved by SYKES, the amount of the payment shall not
exceed the amount reasonably necessary to satisfy the need, taking into account
the additional compensation that is available to the Participant as the result
of cancellation of deferrals to the Plan, including amounts necessary to pay any
taxes or penalties that the Participant reasonably anticipates will result from
the payment. The amount of the emergency payment shall be subtracted first from
the Participant’s Deferred Compensation Account and then from the vested portion
of the Matching Contribution Account. Emergency payments shall be paid in a
single lump sum within the 90-day period following the date the payment is
approved by SYKES.

(e)      Accounting Procedures. The Plan Administrator shall establish such
accounting procedures as are necessary to reflect each Participant’s vested
interest, earnings and distributions in order to implement the provisions of
this Article.

(f)      Forfeiture of Benefits. Notwithstanding anything herein to the
contrary, any shares of SYKES common stock credited to the Matching Contribution
Account that have not yet been distributed, shall be forfeited in the event of
any of the following:

(1)      Participant is terminated for “Cause;”

(2)      Participant violates any signed noncompete agreement between the
Participant and SYKES (or a subsidiary or an Affiliate of SYKES); or

(3)      Participant violates or fails to fully comply with the terms of any
signed confidentially agreement between the Participant and SYKES (or a
subsidiary or an Affiliate of SYKES).

 

VII-6



--------------------------------------------------------------------------------

ARTICLE VIII

Amendment and Termination

(a)       Amendment and Termination. The Plan may be amended at any time, or
from time to time, by the Plan Administrator, and the Plan may be terminated at
any time by SYKES. Any such termination shall be ratified and approved by SYKES’
Board of Directors. The ability of SYKES to terminate the Plan shall comply with
Section 409A of the Code and the regulations thereunder.

(b)      Effect of Amendment or Termination.

(1)      No amendment or termination of the Plan shall affect the rights of any
Participant with respect to any amounts credited to the Account as of the date
of such amendment or termination.

(2)      Upon termination of the Plan, all Participants shall be fully vested.

(3)      Distribution upon termination shall be made as a lump sum, provided,
that the timing and manner of distribution benefits in connection with any
termination of the Plan shall comply with Section 409A of the Code and the
regulations thereunder.

 

VIII-1



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

(a)      Payments to Minors and Incompetents. If the Plan Administrator receives
satisfactory evidence that a person who is entitled to receive any benefit under
the Plan, at the time such benefit becomes available, is a minor or is
physically unable or mentally incompetent to receive such benefit and to give a
valid release therefore, and that another person or an institution is then
maintaining or has custody of such person, and that no guardian committee, or
other representative of the estate of such person shall have been duly
appointed, the Plan Administrator may authorize payment of such benefit
otherwise payable to such person to such other person or institution; and the
release of such other person or institution shall be a valid and complete
discharge for the payment of such benefit.

(b)      Plan Not a Contract of Employment. The Plan shall not be deemed to
constitute a contract between SYKES and any Participant, nor to be consideration
for the employment of any Participant. Nothing in the Plan shall give a
Participant the right to be retained in the employ of SYKES; all Participants
shall remain subject to discharge or discipline as employees to the same extent
as if the Plan had not been adopted.

(c)      No Interest in Assets. Nothing contained in the Plan shall be deemed to
give any Participant any equity or other interest in the assets, business or
affairs of SYKES. No Participant in the Plan shall have a security interest in
assets of SYKES used to make contributions or pay benefits.

(d)      Recordkeeping. Appropriate records shall be maintained for the Plan,
subject to the supervision and control of the Plan Administrator.

(e)      Set Off. Notwithstanding any provision of this Plan, SYKES may offset a
Participant’s Deferred Compensation Account by any amount of up to $5,000 to
collect any loan, cash advance, extension of credit or other obligation of the
Participant to SYKES or an Affiliate, in accordance with the requirements of
Section 409A of the Code, and the Participant shall be deemed to have consented
to such reduction.

(f)      Non-Alienation of Benefits. No benefit under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void. No benefit under
the Plan shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person. If any person entitled to
benefits under the Plan shall become bankrupt or shall attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any benefit under
the Plan, or if any attempt shall be made to subject any such benefit to the
debts, contracts, liabilities, engagements or torts of the person entitled to
any such benefit, except as specifically provided in the Plan, then such
benefits shall cease and terminate at the discretion of the Plan Administrator.
The Plan Administrator may then hold or apply the same or any part thereof to or
for the benefit of such person or any dependent or Beneficiary of such person in
such manner and

 

IX-1



--------------------------------------------------------------------------------

proportions as it shall deem proper. Notwithstanding anything to the contrary
herein, however, SYKES has the discretion to make payments to an alternate payee
in accordance with the terms of the domestic relations order (as defined in
Section 414(p)(1)(B) of the Code). Payments under this section shall be made to
the alternate payee as a lump sum.

(g)      Severability. The invalidity of any portion of this Plan shall not
invalidate the remainder and the remainder shall continue in full force and
effect.

(h)      Section 409A Compliance. SYKES intends for this Plan to conform in all
respects to the requirements under Section 409A of the Code, the failure of
which would result in the imposition or accrual of penalties, interest or
additional taxes under Section 409A of the Code (the “Section 409A
Requirements”). Accordingly, SYKES intends for this Plan to be interpreted,
construed, administered and applied in a manner as shall meet and comply with
the Section 409A Requirements, and in the event of any inconsistency between
this Plan and the Section 409A Requirements, this Plan shall be reformed so as
to meet the Section 409A Requirements. Any reference in this Plan to
Section 409A of the Code, or any subsection thereof, shall be deemed to mean and
include, to the extent then applicable and then in force and effect (but not to
the extent overruled, limited or superseded), published rulings, notices and
similar announcements issued by the Internal Revenue Service under or
interpreting Section 409A of the Code and regulations (proposed, temporary or
final) issued by the Secretary of the Treasury under or interpreting
Section 409A of the Code.

(i)      State Law. This instrument shall be construed in accordance with and
governed by the laws of the State of Florida, to the extent not superseded by
the laws of the United States.

(j)      Corporate Successors. The Plan shall not be automatically terminated by
a transfer or sale of assets of SYKES or by the merger or consolidated of SYKES
into or with any other corporation or other entity, but the Plan shall be
continued after such sale, merger or consolidation only if and to the extent
that the transferee, purchaser or successor entity agrees to continue the Plan.

(k)      Liability Limited. In administering the Plan, neither the Plan
Administrator nor any officer, director or employee thereof, shall be liable for
any act or omission performed or omitted, as the case may be, by such person
with respect to the Plan; provided, that the foregoing shall not relieve any
person of liability for gross negligence, fraud or bad faith. The Plan
Administrator, its officers, directors and employees shall be entitled to rely
conclusively on all tables, valuations, certificates, opinions and reports that
shall be furnished by any actuary, accountant, trustee, insurance company,
consultant, counsel or other expert who shall be employed or engaged by the Plan
Administrator in good faith.

(l)      Protective Provisions. Each Participant shall cooperate with the Plan
Administrator by furnishing any and all information requested by the Plan
Administrator in order to facilitate the payment of benefits hereunder, taking
such physical

 

IX-2



--------------------------------------------------------------------------------

examinations as the Plan Administrator may deem necessary, consenting to
insurance coverage and taking such other relevant action as may be requested by
the Plan Administrator. If a Participant refuses so to cooperate or makes any
material misstatement of information or nondisclosure of medical history, then
no benefits will be payable hereunder to such Participant (or the Participant’s
Beneficiary), provided that, in the Plan Administrator’s sole discretion,
benefits may be payable in an amount reduced to compensate SYKES for any loss,
cost, damage or expense suffered or incurred by SYKES as a result in any way of
such action, misstatement or nondisclosure.

(m)      Lost Participants or Beneficiaries. Any Participant or Beneficiary who
is entitled to a benefit from the Plan has the duty to keep the Plan
Administrator advised of a current mailing address. If benefit payments are
returned to the Plan or are not presented for payment after a reasonable amount
of time, the Plan Administrator shall presume that the payee is missing. The
Plan Administrator, after making such efforts as in its discretion it deems
reasonable and appropriate to locate the payee, shall stop payment on any
uncashed checks and may discontinue making future payments until contact with
the payee is restored.

(n)      Election Forms. Any election by a Participant under Article V or
Article VII shall be made on a form or forms, or other designated means, written
or electronic, as prescribed by the Plan Administrator (the terms of which are
incorporated herein by reference), and shall specify the amounts of Compensation
to be deferred and the timing and form of payment as applicable. Such “other
designated means” may include, but not be limited to, an offer letter,
interactive voice response, internet, intranet, and other designated electronic
means.

(o)      Plan Expenses. A Participant’s Deferred Compensation Account may be
charged from time to time with the Participant’s share of reasonable fees and
expenses related to the administration of the Plan, as determined by the
Administrator.

IN WITNESS WHEREOF, SYKES has caused this Plan to be executed by its duly
authorized officer on this _15th_ day of _August_, 2017.

 

SYKES ENTERPRISES, INCORPORATED By:  

/S/ James T. Holder

 

James T. Holder

Title:  

Executive Vice President and Corporate Secretary

            “SYKES”

 

IX-3